      Case 4:19-cv-01187 Document 1 Filed on 04/01/19 in TXSD Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

Kevin Morris                                   )
      Plaintiff                                )          C. A. File No.
                                               )          4:19-cv-
v.                                             )
                                               )
East Mount Business, LLC, and                  )          Jury Trial Requested
Rahim Momin                                    )
      Defendants                               )
                                               )


                          PLAINTIFF’S ORIGINAL COMPLAINT

       NOW COMES PLAINTIFF, Kevin Morris, and complains of East Mount Business, LLC,

and Rahim Momin (collectively, “Defendants”), and for cause of action, would respectfully show

the Honorable Court as follows:

                        INTRODUCTION AND SUMMARY OF SUIT

       1.      Mr. Morris brings this civil action to recover unpaid overtime and straight-time

wages pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”).

       2.      Defendants own and operate gasoline stations and convenience stores. Mr. Morris

worked for the Defendants as a security guard and clerk. Although Mr. Morris worked overtime

hours, he did not receive any overtime wages. Additionally, Mr. Morris worked for the Defendants

at a pay rate ($200 a week) that falls below the prevailing minimum wage rate.

       3.      This action seeks equitable relief, compensatory and liquidated damages, attorney’s

fees, all costs of the action, and post-judgment interest for Defendants’ willful failure to pay

overtime and straight-time wages. See 29 U.S.C. §§ 206, 207 and 216(b).

                    SUBJECT MATTER JURISDICTION AND VENUE

       4.      Mr. Morris brings this action to recover unpaid overtime and straight-time wages

from the Defendants pursuant to the FLSA, a federal statute that confers subject matter jurisdiction
      Case 4:19-cv-01187 Document 1 Filed on 04/01/19 in TXSD Page 2 of 6



upon the Court. See 29 U.S.C. § 216(b) and 28 U.S.C. § 1331. Further, this Court has supplemental

jurisdiction pursuant to 28 U.S.C. § 1367.

       5.         Venue is proper in the Southern District of Texas under 28 U.S.C. § 1441(a).

                          PARTIES AND PERSONAL JURISDICTION

       6.         Plaintiff, Kevin Morris, is a resident of Harris County, Texas.

       7.         Defendant, East Mount Business, LLC, is a business operating in the State of

Texas and is doing so for the purpose of accumulating monetary profit. This Defendant may be

served with summons and complaint by serving its duly appointed registered agent, Mr. Rahim

Momin, at his residence located at 2610 Chillingham Court, College Station, Texas 77845, or at

any other address where he may be found.

       8.         Defendant, Rahim Momin, is an individual who may be served at his residence

located at 2610 Chillingham Court, College Station, Texas 77845, or at any other address where

he may be found. This Defendant has acted, directly or indirectly, in the interest of an employer

with respect to the Plaintiff. Further, this Defendant resides, and is engaged in business, in the

State of Texas.

       9.         Whenever in this complaint it is alleged that the one or more of the above named

defendants committed any act or omission, it is meant that in addition to the defendants,

defendants’ agents, servants, or employees committed such act or omission and that at the time

such act or omission was committed, it was done with the full authorization, ratification or

approval of such defendant or was done in the routine normal course and scope of employment of

defendants’ agents, servants, or employees.




                                                   2
       Case 4:19-cv-01187 Document 1 Filed on 04/01/19 in TXSD Page 3 of 6



                                        FLSA COVERAGE

        10.     At all material times, each Defendant has been an “employer” within the meaning

of 3(d) of the FLSA. 29 U.S.C. § 203(d).

        11.     At all material times, Mr. Morris has been an “employee” within the meaning of 29

U.S.C. § 203(e).

        12.     At all material times, Defendants have been an “enterprise” within the meaning of

29 U.S.C. § 203(r).

        13.     At all material times, Defendants have been an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of 3(s)(1) of the FLSA because they

had employees who were engaged in commerce. 29 U.S.C. § 203(s)(1).

        14.     Further, Defendants have had, and continue to have, annual gross business volume

in excess of the statutory standard.

        15.     At all material times, Plaintiff was an individual employee engaged in commerce

or in the production of goods for commerce. 29 U.S.C. §§ 206-207.

                                               FACTS

        16.     For purposes of this action, the “relevant period” is the time-period commencing

on the date that is three years prior to the filing of this action, and continuing thereafter.

        17.     During the relevant period, Defendants have been subject to the requirements of the

FLSA, 29 U.S.C. § 201 et seq.

        18.     Defendants employed Mr. Morris as a security guard and clerk at their Valero

branded gasoline station and convenience store from June 17, 2018 until March 22, 2019.

        19.     As a security guard and store clerk, Mr. Morris performed duties that included

securing the premises, stocking the shelves with merchandise, assisting customers with purchases,

and upkeep and cleaning of the premises.



                                                   3
      Case 4:19-cv-01187 Document 1 Filed on 04/01/19 in TXSD Page 4 of 6



       20.     Mr. Morris typically worked 63 hours a week for the Defendants. From 12:00 a.m.

to 5:00 a.m. each day, Mr. Morris worked as a security guard. From 10:00 a.m. to 12:00 p.m. and

5:00 p.m. to 7:00 p.m. each day, Mr. Morris worked as a clerk.

       21.     For all of these hours worked, Mr. Morris received a fixed wage of $200.00 a week.

       22.     Mr. Morris now seeks from the Defendants all unpaid overtime wages, and

additionally, the shortfall of wages that would allow Mr. Morris to have earned the federally

mandated minimum wage of $7.25 per hour.

                                   CAUSE OF ACTION
                                 AND DAMAGES SOUGHT

         Violation of the FLSA – Failure to pay overtime wages and straight-time wages
             at the federally mandated minimum wage rate (29 U.S.C. §§ 206-207)

       23.     Each and every allegation contained in the foregoing paragraphs is re-alleged as if

fully rewritten herein.

       24.     Mr. Morris was a non-exempt employee – that is, he was entitled to receive

overtime wages under the FLSA for all hours he worked in excess of forty (40) during each seven-

day workweek. Further, for all hours worked, Mr. Morris was entitled to receive a minimum

hourly wage of $7.25, the prevailing minimum hourly wage rate.

       25.     Defendants’ failure to pay Plaintiff time-and-a-half for the hours he worked in

excess of forty (40) per workweek violates 29 U.S.C. § 207.

       26.     Additionally, Defendants’ practice of failing to pay Plaintiff at the minimum rate

of $7.25 for all hours worked violates 29 U.S.C. § 206.

       27.     Defendants’ violations of the FLSA were willful.

       28.     Mr. Morris seeks (a) all unpaid overtime wages, (b) all amounts owed as to

minimum wages (i.e., $7.25 less what Mr. Morris received per hour), and (c) liquidated damages

in amounts equaling the unpaid overtime and the unpaid minimum wage.



                                                4
      Case 4:19-cv-01187 Document 1 Filed on 04/01/19 in TXSD Page 5 of 6



           29.      Further, Mr. Morris seeks attorney’s fees and costs for bringing this action pursuant

to the FLSA. 29 U.S.C. §216(b) states that “[t]he court in such action shall, in addition to any

judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the

defendant, and costs of the action.”

           30.      Mr. Morris also seeks post-judgment interest at the highest rate allowed by law,

assessed upon all damages, including attorney’s fees and costs.



                                             JURY DEMAND

           31.      Mr. Morris makes a formal demand for jury trial.

                                         PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Plaintiff Kevin Morris respectfully requests

that upon jury trial and verdict in his favor, the Honorable Court enter a Final Judgment against

Defendants East Mount Business, LLC, and Rahim Momin, assessing jointly and severally, the

following:

      a.         Declare the Defendants violated 29 U.S.C. § 207 by failing to pay Mr. Morris all
                 overtime wages at one and one half times his base hourly rate for hours he worked in
                 excess of 40 during each seven-day workweek;

      b.         Declare the Defendants violated 29 U.S.C. § 206 by paying Mr. Morris a straight-time
                 wage at an hourly rate below the federally prescribed minimum wage rate of $7.25 for
                 all hours he worked during each seven-day workweek;

      c.         Declare the Defendants’ violations of the FLSA are willful;

      d.         Order Defendants to pay all overtime wages due, all minimum wages due, liquidated
                 damages, Plaintiff’s reasonable attorneys’ fees, and costs of litigation;

      e.         Order Defendants to pay post-judgment interest at the highest lawful rate for all
                 amounts, including attorney fees and costs, awarded against the Defendants; and,

      f.         Order all further relief, whether legal, equitable or injunctive, as may be necessary to
                 effectuate full relief to Plaintiff.




                                                      5
Case 4:19-cv-01187 Document 1 Filed on 04/01/19 in TXSD Page 6 of 6



                                     Respectfully submitted,
                                     ALI S. AHMED, P.C.

                              By:    /s/ Salar Ali Ahmed
                                     Salar Ali Ahmed
                                     Federal Id. No. 32323
                                     State Bar No. 24000342
                                     One Arena Place
                                     7322 S.W. Freeway, Suite 1920
                                     Houston, Texas 77074
                                     Telephone: (713) 223-1300
                                     Facsimile: (713) 255-0013
                                     Email: aahmedlaw@gmail.com

                                     Attorney for Plaintiff
                                     Kevin Morris




                                 6
